DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 uses the term, “possibly” which is considered indefinite because there is no finite assertion whether the claim limitations actually performs the actions of combining a signal. Thus, the claims are ambiguous and leads to uncertainty. Applicant is advised to resolve these claims to assert whether the limitation performs such actions by positively citing such as actions or amend the claims to omit the limitations. 
Claims 9 and 10 are rejected due to their dependency of claim 8.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bassan-Esjenazi (US 20140148196 A1, herein now referred as Bassan) in view of Woolley (US 5959568 A) and further in view of VAN DER SCHAAR HANS S P (KR 20170095232 A, herein now referred as Hans).

Claim 1. Bassan teaches a system for determining positions of a plurality of labels, 
each label comprising a processor and a transmitting and receiving device which is connected with the processor ([0067] e.g. a wireless tag, may include a transceiver and a processor that are arranged to participate in multiple sphere check cycles), 
wherein each label is configured for transmitting with the transmitting and receiving device an electromagnetic first type beacon signal ([0069]-[0072] e.g. the wireless transceiver may be arranged to transmit a wireless tag token ), and 
that each label is configured for receiving with the transmitting and receiving device an electromagnetic first type beacon signal which has been transmitted by another label
([0072] The wireless transceiver may be arranged to transmit an acknowledgement message in response to only some of the receptions of the preceding wireless tag token.), 
and that each label is configured to transmit with the transmitting and receiving device the first type positioning data determined by the processor of that label 
([0173] Tag is a wireless device or entity that may: [0174] a. Communicate with a reader, several readers and/or other tags [0175] b. Indicate an ID, logical information (name, description, etc.), existence and location guidance signal, power level and other value-add information (such as tag sensor information, relaying other tag's data etc.), 
wherein the system further comprises at least a receiver for receiving the first type positioning data transmitted by the labels and a computer which is communicatively connected with the receiver, wherein at least one of the labels or the computer is configured to identify on the basis of the received electromagnetic first type beacon signal the label from which the received first type electromagnetic beacon signal originates ([0111][0729] FIG. 30 illustrates the process--the location (301) of the first distance measurement is marked as the origin. After that the reader 304 is moving (from first location 301 to second location 302, and its trajectory 306 is tracked. The reader performs additional distance measurements over time., [0744] Stage 434 includes generating or receiving by the wireless reader information about a spatial relationship between the different locations or receiving information indicative of the spatial.), and 
wherein the computer is configured to calculate, at least on the basis of the first type positioning data received with the receiver, relative positions of the labels relative to each other and to export information about the relative positions of the labels, in particular in the form of an electrical information signal ([0749] Stage 438 may include at least one out of: (i) Generating by the wireless reader location information about the location of the wireless tag; (ii) displaying on a display an indication about the location of the wireless tag, wherein the displaying is responsive to the information about the location of the wireless tag and an orientation of the display; (iii) providing a rough estimate of a location of the item based upon a spatial relationship between a subset of the different locations. 
[0781] The locations of the tags in the group can be absolute or relative location (for example relative to the user device)) and further discloses the process of each label is configured to determine first type positioning data with the aid of the processor of that label ([0164]) but does not specifically disclose 
each label is configured to determine first type positioning data based on the received electromagnetic first type beacon signal with the aid of the processor of that label.
However, Woolley teaches the process of a label that is configured to determine first type positioning data based on the received electromagnetic first type beacon signal with the aid of the processor of that label
(Col 58 lines 35-55 e.g. If the distance has not changed, the tag continues to interrogate the equipment tag until it has enough measurements to accurately measure its distance from the conveyance. (412) The tag repeats this process for every conveyance in its vicinity, and uses the measured ranges and the location of the conveyances to determine the asset's location.(413) Once the tag knows its own location, it can determine the location of other tags, monitoring devices and gateways in the warehouse by determining its relative distance from these items.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of a label that is configured to determine first type positioning data based on the received electromagnetic first type beacon signal with the aid of the processor of that label as taught by Woolley within the system of Bassan for the purpose of enhancing the ability of the label to independently identify its own location from signals received from neighboring beacons.
Bassan and Woolley disclose the process of synchronizing labels with other devices (Woolley Col 20 lines 35-40) but does not specifically disclose wherein the system is configured such that the labels respectively, one after another, transmit the first type beacon signal during one or more transmission periods; and wherein each label is provided with an electronic clock, wherein the electronic clocks of the labels are mutually synchronized and wherein the transmission period is divided into timeslots and wherein each of the labels is assigned a unique timeslot within the, or each, transmission period for sending the first type beacon signal.
However, Hans teaches the process of wherein the system is configured such that the labels respectively, one after another, transmit the first type beacon signal during one or more transmission periods; and wherein each label is provided with an electronic clock, wherein the electronic clocks of the labels are mutually synchronized and wherein the transmission period is divided into timeslots and wherein each of the labels is assigned a unique timeslot within the, or each, transmission period for sending the first type beacon signal
(Pages 2 and 3 - When the clocks of the network devices 110, 120, 130 and the master 150 are synchronized, the master performs the scheduling step at step 220. 
The master divides the time available for data transmission in the wireless network 100 into time slots. The master 150 also specifies each of the pairs of consecutive timeslots for the respective network devices 110,120,130. Network devices 110,120 and 130 transmit data only for each pair of designated timeslots.
In step 230, a certain pair of time slots is started. In step 240, during this pair of timeslots, the corresponding network device (e.g., 110) transmits data over the wireless network 100 to a receiving entity, e.g., a media receiving device. After this pair of time slots, indicated by label 250, a pair of consecutive timeslots is initiated and the corresponding network device (e.g., 120) transmits data over the wireless network 100.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of wherein the system is configured such that the labels respectively, one after another, transmit the first type beacon signal during one or more transmission periods; and wherein each label is provided with an electronic clock, wherein the electronic clocks of the labels are mutually synchronized and wherein the transmission period is divided into timeslots and wherein each of the labels is assigned a unique timeslot within the, or each, transmission period for sending the first type beacon signal as taught by Hans within the system of Bassan and Woolley for the purpose of enhancing the system to successfully exchange data at appropriate designated times.
Claim 2. Bassan teaches the system according to claim 1, wherein the system is configured such that, in use, each electromagnetic first type beacon signal is transmitted with a predetermined signal strength known within the system, wherein the first type positioning data determined with the processor comprises information about the strength with which the electromagnetic first type beacon signal was received; and/or that each electromagnetic first type beacon signal comprises information about what signal strength the electromagnetic first type beacon signal was transmitted with, wherein the first type positioning data determined with the processor comprises this information together with information about the signal strength with which the respective electromagnetic first type beacon signal was received ([0093] The second type of distance estimation process may be based upon received signal strength indication (RSSI) measurements of beacons transmitted from the wireless tags of the sub-set of wireless tags; and wherein the first type of distance estimation is based upon tome of flight measurements. [0118] RSSI).

Claim 3. Bassan teaches the system according to claim 1, wherein the system is configured such that, in use, each electromagnetic first type beacon signal is transmitted at a predetermined time known within the system, wherein the-label first type positioning data determined with the processor comprises information about the time at which the electromagnetic first type beacon signal was received and/or that in each electromagnetic first type beacon signal comprises information about the time at which the electromagnetic first type beacon signal was transmitted, wherein the-label first type positioning data determined with the processor comprises this information together with information about the time at which the respective electromagnetic first type beacon signal was received ([0361] [0362]).

Claim 4. Bassan teaches the system according to claim 3, wherein each label is provided with a clock to determine when a label transmits the electromagnetic first type beacon signal ([0379] The tag extracts the timing information from that command and the process begins in the next reception slot...clock offset).

Claim 5. Bassan teaches the system according to claim 1, wherein the system further comprises a plurality of fixedly disposed beacons, wherein each beacon is configured to transmit a second type beacon signal from the beacon, wherein each label is configured to receive the second on beacon signal with the aid of the transmitting and receiving device of the label, and wherein the system is configured to determine for at least two of the labels, at least on the basis of the second type beacon signals received by the at least two labels, a position of the at least two labels relative to the beacons ([0362] It will track the reader movements as described in "find mode" while the starting or reference point is a tag with known location or a last GPS reading or a tag known to the user or any other instrument with position known to the user (could be WLAN AP, a TV etc.). The measurements will continue for a predefined amount of time or until the reader movements create enough uncorrelated measurements enabling triangulation of participating tags. The system will then record the location of all participating tags and go back to sleep.).

Claim 6. Bassan teaches the system according to claim 5, wherein the computer is configured for, on the basis of calculated relative positions of the labels relative to each other and determined position of the at least two labels relative to the beacons, determining the relative positions of the labels relative to the beacons, wherein the information about relative positions of the labels exported by the computer comprises the relative positions of the labels relative to the beacons ([0728] As the reader knows the relative position of the measurement locations and assuming the item is stationary within the measurements period, the reader can generate an estimation of the range and angle of the item, relative to the reader location after a minimum of 3 consecutive distance estimations.). 

Claim 7. Bassan teaches the system according to claim 6, wherein each label is configured to determine with the processor, on the basis of second type beacon signals received with the transmitting and receiving device of the respective label, its position relative to the beacons and to transmit information about the determined position with the transmitting and receiving device to the receiver, wherein the computer is configured to process received information about the position of at least two labels relative to the beacons in combination with the received information about the label first type positioning data of the labels, for determining the positions of the labels relative to the beacons (([0749] Stage 438 may include at least one out of: (i) Generating by the wireless reader location information about the location of the wireless tag; (ii) displaying on a display an indication about the location of the wireless tag, wherein the displaying is responsive to the information about the location of the wireless tag and an orientation of the display; (iii) providing a rough estimate of a location of the item based upon a spatial relationship between a subset of the different locations. 
[0781] The locations of the tags in the group can be absolute or relative location (for example relative to the user device))).

Claim 8. Bassan teaches the system according to claim 6, wherein each label is configured to  determine with the processor, on basis of the second type beacon signals received with the transmitting and receiving device of the respective label, second type positioning data such as the strengths of the received second type beacon signals, possibly in combination with information about the signal strengths with which the second type beacon signals were transmitted and/or information about the time at which a received second type beacon signal was received, possibly in combination with information about the times at which the second type beacon signals were transmitted, and then to transmit this with the transmitting and receiving device to the receiver wherein the computer is configured to process this received information in combination with at least the received information about the first type positioning data and/or the determined relative positions of the labels, for determining the positions of the labels relative to the beacons 
([0102] The second type of distance estimation process may be based upon received signal strength indication (RSSI) measurements of beacons transmitted from the wireless tags of the sub-set of wireless tags; and wherein the first type of distance estimation is based upon tome of flight measurements. 
[0379], [0467] The tag receives this signal with a delay of T 157. In this example, the received correlation peak happens at the end of the reception of the ranging signal marked with "real t_tag_correlation" 165. The tag PHY identifies this correlation in the next clock cycle, at a time called "estimated t' tag_correlation" 166. This correlation is used to trigger a tag timer measuring T_tag_processing 159.
[0926] e.g. signal strength).

Claim 9. Bassan teaches the system according to claim 8, wherein the system is configured such that, in use, each second type beacon signal is transmitted with a predetermined signal strength known within the system, wherein the second type positioning data determined with the processor comprises information about the strength with which the second type beacon signal was received; and/or that each second type beacon signal comprises information about what signal strength the second type beacon signal was transmitted with, wherein the second type positioning data determined with the processor comprises this information together with information about the signal strength with which the second type beacon signal was received ([0362][0882]).

Claim 10. Bassan teaches the system according to claim 8, wherein the system is configured such that, in use, each second type beacon signal is transmitted at a predetermined time known within the system, wherein the second type positioning data determined with the processor comprises information about the time at which the second type beacon signal was received and/or that each second type beacon signal comprises information about the time at which the second type beacon signal was transmitted, wherein the second type positioning data determined with the processor comprises this information together with information about the time at which the second beacon signal was received ([0357]).

Claim 11. Bassan teaches the system according to claim 5, wherein the electromagnetic first type beacon signals and the second type beacon signals are identical, wherein one or more beacons are formed by fixedly disposed labels ([0941]).

Claim 12. Bassan teaches the system according to claim 1, wherein in use, a plurality of the labels are fixedly disposed and thus function as beacons, wherein the absolute positions of each label of the plurality of fixedly disposed labels are known within the system, wherein the system is configured to determine for at least two of the labels, on the basis of the electromagnetic first type beacon signals of the fixedly disposed labels received by the at least two labels, a position of each of the at least two labels relative to the fixedly disposed labels (([0362] It will track the reader movements as described in "find mode" while the starting or reference point is a tag with known location or a last GPS reading or a tag known to the user or any other instrument with position known to the user (could be WLAN AP, a TV etc.). The measurements will continue for a predefined amount of time or until the reader movements create enough uncorrelated measurements enabling triangulation of participating tags. The system will then record the location of all participating tags and go back to sleep.).).

Claim 13. Bassan teaches the system according to claim 1, wherein the system is configured such that the labels respectively, one after another, transmit the electromagnetic first type beacon signal during one or more transmission periods ([0503] The process ends with a transmission of an acknowledgements 194' and 194'' by tag1 and tagN during two out of N timeslots 194(1)-194(N) of reception window 194 allocated by the reader for receiving ACK messages from N wireless tags of the sphere.).

Claim 14. Bassan teaches the system according to claim 13, wherein each label is provided with an electronic clock, wherein the electronic clocks of the labels are mutually synchronized and wherein the transmission period is divided into timeslots and wherein each of the labels is assigned a unique timeslot within the, or each, transmission period for sending the electromagnetic first type beacon signal ([0351] The period could be (although not necessarily) shorter than that of standby state. In this state the reader and tag are synchronized in time, so the reader knows with relative good accuracy when does the tag wake up. Several tags could be in that state together. [0405] If this is a single ranging procedure (864) the ranging initiation command already includes the timing information for the ranging signal. The tag wakes up in a timeslot set by the initiation phase and looks for a ranging signal. Once the ranging signal is identified a range measurement is done and the tag goes back to standby mode.). 

Claim 15. Bassan teaches the system according to claim 14, wherein each label is identifiable on the basis of the timeslot in which the label sent the electromagnetic first type beacon signal ([0391] First step in this state is the sphere initiation (840) process. At this phase the relevant tags are already synchronized to the reader. All participating tags get from the reader the sphere parameters (a unique sphere ID, a specific index for every tag, timing parameters, frequency hopping plan etc.). Each tag sends an ACK to the reader and the system moves to Sphere state).

Claim 16. Bassan teaches the system according to claim 13, wherein each label is configured for transmitting a synchronization signal and for receiving a synchronization signal from another label, and wherein each label is configured for, in response to the reception off the synchronization signal, sending a synchronization response signal for mutually synchronizing the labels ([0503] The process ends with a transmission of an acknowledgements 194' and 194'' by tag1 and tagN during two out of N timeslots 194(1)-194(N) of reception window 194 allocated by the reader for receiving ACK messages from N wireless tags of the sphere.). 

Claim 17. Bassan teaches the system according to claim 13, wherein each label is provided with an electronic clock, wherein the electronic clocks of the labels are mutually synchronized and wherein on the basis of signals generated by the electronic clocks the labels respectively one after another transmit the electromagnetic first type beacon signal ([0351] The period could be (although not necessarily) shorter than that of standby state. In this state the reader and tag are synchronized in time, so the reader knows with relative good accuracy when does the tag wake up. Several tags could be in that state together. [0405] If this is a single ranging procedure (864) the ranging initiation command already includes the timing information for the ranging signal. The tag wakes up in a timeslot set by the initiation phase and looks for a ranging signal. Once the ranging signal is identified a range measurement is done and the tag goes back to standby mode.). 

Claim 18. Bassan teaches the system according to claim 17, wherein the system is configured for transmitting a synchronization signal, and wherein each label is configured for receiving the synchronization signal and for synchronizing the electronic clock of the label on the basis of the synchronization signal ([0384] In a two phase wakeup process once a valid wakeup signal is received, the tag moves to awake state (stage 824) which is faster periodic reception phase looking for a specific command. In a single phase wakeup process the wakeup signal contains the reader timing information so the tag is synchronized with the reader while it is looking for the specific commands.)

Claim 19. Bassan teaches the system according to claim 17, wherein each label is configured for generating a synchronization signal ([0391] First step in this state is the sphere initiation (840) process. At this phase the relevant tags are already synchronized to the reader. All participating tags get from the reader the sphere parameters (a unique sphere ID, a specific index for every tag, timing parameters, frequency hopping plan etc.). Each tag sends an ACK to the reader and the system moves to Sphere state
[0392] In Sphere state the tag wakes up synchronically (stage 842) and looks for a reader beacon. The beacon contains the unique sphere ID and may contain additional information (commands).).

Claim 20. Bassan teaches the system according to claim 1, wherein the system is configured such that, in use, a label only transmits an update of first type positioning data ([0902] b. As it works in small simple "cells" with high probability for LOS conditions, it mitigates the main problem of RSSI approach which is accuracy in a NLOS scenarios [0903] c. The tags auto-map themselves avoiding the need for manual measurement of the location of the "reader" which is costly and inaccurate [0904] d. As the auto-mapping process is done periodically, the system is self-maintained, and any change in location of an item is updated automatically.).

Claim 21. Bassan teaches the system according to claim 1, wherein positioning data as determinable by each label with the aid of the processor comprises one or more data from a group comprising: information about the signal strength of a first type beacon signal received with that label, information about the signal strength of a first type beacon signal received with that label in combination with information about the signal strength with which the first type beacon signal was transmitted, or information about the time at which the first type beacon signal was received in combination with the time at which the first type beacon signal was transmitted 
(([0102] The second type of distance estimation process may be based upon received signal strength indication (RSSI) measurements of beacons transmitted from the wireless tags of the sub-set of wireless tags; and wherein the first type of distance estimation is based upon tome of flight measurements. 
[0379], [0467] The tag receives this signal with a delay of T 157. In this example, the received correlation peak happens at the end of the reception of the ranging signal marked with "real t_tag_correlation" 165. The tag PHY identifies this correlation in the next clock cycle, at a time called "estimated t' tag_correlation" 166. This correlation is used to trigger a tag timer measuring T_tag_processing 159. 
[0926] e.g. signal strength)). 

Claim 22. Bassan teaches the system according to claim 1, wherein the transmitting and receiving device of each label is configured for transmitting and receiving electromagnetic signals with a frequency of less than 2.4 GHz ([0253] Frequency bands that can be used [0254] a. 13.56 MHz ISM band [0255] b. VHF bands [0256] c. UHF bands [0257] d. 2.4 Ghz ISM band [0258] e. 5-6 GHz ISM and UNII bands [0259] f. UWB bands (3.1-5 GHz, 6-10 GHz) [0260] g. 60 GHz ISM band [0261] h. Ultrasound).

Claim 23. Bassan teaches the system according to claim 1, wherein the transmitting and receiving device of each label is configured for transmitting and receiving electromagnetic signals with a frequency of less than 1,000 kHz ([0554] It includes a dual band antenna 251 connected to an ASIC 252. The ASIC is fed by a slow clock (slow XTAL 253) and a fast clock (fats XTAL 254). It is connected via a one-time switch 256 to battery 255. The slow clock can generate a clock signal, for example at 32.768 KHz. The fast clock can generate a megahertz range radio frequency clock signal.). 

Claim 24. Bassan teaches the system according to claim 23, wherein each label is configured for, during at least a part of a duration of the transmission of the electromagnetic first type beacon signal, sending the electromagnetic first type beacon signal such that it comprises merely a carrier wave ([0554] It includes a dual band antenna 251 connected to an ASIC 252. The ASIC is fed by a slow clock (slow XTAL 253) and a fast clock (fats XTAL 254). It is connected via a one-time switch 256 to battery 255. The slow clock can generate a clock signal, for example at 32.768 KHz. The fast clock can generate a megahertz range radio frequency clock signal.).  

Claim 25. Bassan teaches the system according to claim 1, wherein each label is configured for sending along with the electromagnetic first type beacon signal an identification code for identifying a respective label ([0813] Stage 442 may include instructing a wireless tag to transmit wireless tag identification information even without receiving beacon messages aimed to the wireless tag.).

Claim 26. Bassan teaches a label of a system according to claim 1 (See Fig 1). 

Claim 27. Bassan teaches the label according to claim 26 comprising a processor and a transmitting and receiving device| which is connected with the processor ([0067] e.g. a wireless tag, may include a transceiver and a processor that are arranged to participate in multiple sphere check cycles),
 wherein the label is configured for transmitting with the transmitting and receiving device an electromagnetic first type beacon signal ([0069]-[0072] e.g. the wireless transceiver may be arranged to transmit a wireless tag token ),
 each label is configured for receiving with the transmitting and receiving device the electromagnetic first type beacon signal which has been transmitted by another label
([0072] The wireless transceiver may be arranged to transmit an acknowledgement message in response to only some of the receptions of the preceding wireless tag token.), 
each label is configured to determine first type positioning data with the aid of the processor of the label
([0164] The terms "tag" and "wireless tag" are used in an interchangeable manner. A tag is a device that includes a wireless transceiver. A tag can include a processor for calculating distances between the tag to other radiating elements (for example--other radiating elements).), 
and that each label is configured to transmit with the transmitting and receiving device the first type positioning data determined by the processor of that label
(([0362] It will track the reader movements as described in "find mode" while the starting or reference point is a tag with known location or a last GPS reading or a tag known to the user or any other instrument with position known to the user (could be WLAN AP, a TV etc.). The measurements will continue for a predefined amount of time or until the reader movements create enough uncorrelated measurements enabling triangulation of participating tags. The system will then record the location of all participating tags and go back to sleep.)). 

Claim 28. Bassan teaches the label according to claim 27, wherein the label is configured to identify on the basis of the received electromagnetic first type beacon signal the label from which the received electromagnetic first type beacon signal originates (([0111][0729] FIG. 30 illustrates the process--the location (301) of the first distance measurement is marked as the origin. After that the reader 304 is moving (from first location 301 to second location 302, and its trajectory 306 is tracked. The reader performs additional distance measurements over time., [0744] Stage 434 includes generating or receiving by the wireless reader information about a spatial relationship between the different locations or receiving information indicative of the spatial.)). 

Claim 29. Bassan teaches the label according to claim 27, wherein the transmitting and receiving device of the label is configured for transmitting and receiving electromagnetic signals with a frequency of less than 2.4 GHz ([0253] Frequency bands that can be used [0254] a. 13.56 MHz ISM band [0255] b. VHF bands [0256] c. UHF bands [0257] d. 2.4 Ghz ISM band [0258] e. 5-6 GHz ISM and UNII bands [0259] f. UWB bands (3.1-5 GHz, 6-10 GHz) [0260] g. 60 GHz ISM band [0261] h. Ultrasound). 

Claim 30. Bassan teaches the label according to claim 27, wherein the transmitting and receiving device of the label is configured for transmitting and receiving electromagnetic signals with a frequency of less than 1,000 kHz ([0554] It includes a dual band antenna 251 connected to an ASIC 252. The ASIC is fed by a slow clock (slow XTAL 253) and a fast clock (fats XTAL 254). It is connected via a one-time switch 256 to battery 255. The slow clock can generate a clock signal, for example at 32.768 KHz. The fast clock can generate a megahertz range radio frequency clock signal.). 

Claim 31. Bassan teaches the label according to claim 29, wherein each label is configured for, during at least a part of a duration of the transmission of the electromagnetic first type beacon signal, sending the electromagnetic first type beacon signal such that it comprises merely a carrier wave ([0554] It includes a dual band antenna 251 connected to an ASIC 252. The ASIC is fed by a slow clock (slow XTAL 253) and a fast clock (fats XTAL 254). It is connected via a one-time switch 256 to battery 255. The slow clock can generate a clock signal, for example at 32.768 KHz. The fast clock can generate a megahertz range radio frequency clock signal.). 
	
Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. For claim 1, Applicant states that the prior art fails to specifically teach “each label is configured to determine first type positioning data based on the received electromagnetic first type beacon signal with the aid of the processor of the that label”, and “wherein the system is configured such that the labels respectively, one after another, transmit the first type beacon signal during one or more transmission periods; and wherein each label is provided with an electronic clock, wherein the electronic clocks of the labels are mutually synchronized and wherein the transmission period is divided into timeslots and wherein each of the labels is assigned a unique timeslot within the, or each, transmission period for sending the first type beacon signal.”
The Examiner disagrees. In the broadest interpretation allowed, the prior art of Woolley teaches the obviousness improvement of each label configured to determine first type positioning data based on the received electromagnetic first type beacon signal with the aid of the processor of the that label.
The prior art of Hans teaches the obvious improvement of wherein the system is configured such that the labels respectively, one after another, transmit the first type beacon signal during one or more transmission periods; and wherein each label is provided with an electronic clock, wherein the electronic clocks of the labels are mutually synchronized and wherein the transmission period is divided into timeslots and wherein each of the labels is assigned a unique timeslot within the, or each, transmission period for sending the first type beacon signal. Therefore, Bassan. Woolley and Hans are obvious over the claimed invention.
Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689                     

/JOSEPH H FEILD/               Supervisory Patent Examiner, Art Unit 2689